EXHIBIT 10

 

AGREEMENT FOR PURCHASE AND SALE OF SHARES

 

THIS AGREEMENT is entered into on this the ember 12 day of September, 2005,
between

No. of

Name

Address

Shares

 

Calvin E. Bergman

205 North Center Street

24.25

 

Ney, OH

43549

 

 

Lynn E. Bergman

14533 Defiance-Paulding

24.25

 

Cecil, OH

45821

 

 

Jerry L. Bergman

310 Tile Mill Drive

24.25

 

Ney, OH

43549

 

 

Barbara A. Vance

195 Cleveland Avenue

24.25

 

Ney, OH

43549

 

 

Marvin Bergman

1615 East College Street

3.00

 

Iowa City, IA

52245

 

 

("Sellers") and Heartland, Inc., a Maryland Corporation, ("Purchaser").

RECITALS

 

A. Sellers are the owner of all the issued and outstanding capital shares of Ney
Oil Company, an Ohio corporation, of 145 South Water Street, Ney, Ohio 43549,
hereinafter referred to as the "Corporation."

 

B. Sellers desire to sell to Purchaser, and Purchaser desires to purchase from
Sellers, all of the issued and outstanding capital shares of the Corporation
upon the terms and conditions contained herein.

 

THEREFORE, in consideration of the mutual promises and conditions herein
contained, the parties agree as follows:

 

AGREEMENT

 

(1) Subject to the terms and conditions of this Agreement, Sellers agree to
sell, transfer, and assign to Purchaser, and Purchaser agrees to purchase, at
the Closing, as hereinafter defined, One Hundred (100) shares of Common Stock,
$1,200.00 per share stated value, of the Corporation, such



 

1

 


--------------------------------------------------------------------------------

 

 

shares in the aggregate constituting all of the issued and outstanding capital
stock of the Corporation. At the closing, Sellers shall deliver to Purchaser
certificates evidencing all of the Corporation's outstanding stock in form ready
for transfer and duly endorsed to Purchaser. At the closing, Sellers shall
execute and deliver such other documents and instruments, and take other such
actions, as Purchaser may reasonably request, in order more fully to vest in
Purchaser and perfect its title to (a) all right, title, and interest in and to
the Corporation's stock; and (b) any and all other right, title, interest,
claim, or demand of any kind which Sellers may have in, to, or upon any of the
properties, assets, or business of the Corporation.

 

Purchase Price

 

(2) The purchase price to be paid by Purchaser to Sellers for the shares of
Common Stock of the Corporation being sold hereunder shall be Five Million and
no/100 Dollars ($5,000,000.00) U.S. Funds.

 

Payment of Purchase Price

 

(3) The purchase price described in Paragraph (2) hereof shall be paid as
follows:

 

(a) Three Million and no/100 Dollars ($3,000,000.00) in collectible U. S. Funds
on the Closing Date; and

 

(b) The balance of the purchase price shall be paid by the issuance to Sellers
of one million three hundred thirty-three thousand three hundred (1,333,300)
shares of common stock in Purchaser, the market value of which, three (3)
business days prior to the Closing Date, shall be no less than Two Million and
no/100 Dollars ($2,000,000.00) U. S. Funds. If the market value is less than Two
Million and no/100 Dollars, the number of shares will be increased to an amount
necessary to provide Two Million and no/100 Dollars ($2,000,000.00) in value as
of the market closing three (3) business days prior to the Closing Date of this
transaction. Said shares shall be issued to Sellers as follows:

 

Calvin E. Bergman

323,325

Lynn E. Bergman

323,325

Jerry L. Bergman

323,325

Barbara A. Vance

323,325

Marvin Bergman

40,000

 

To be adjusted as may be required by the provisions of this paragraph.

 

The Closing and the Closing Date

 

(4) The Closing Date under this Agreement shall be within one hundred twenty
(120) days from the date hereof, on such date as Sellers and Purchaser may
mutually agree. The Closing shall be held at Ney Oil on the Closing Date, unless
another time and place are mutually agreed upon.



 

3

 


--------------------------------------------------------------------------------

 

 

Plan of Acquisition

 

(5) At the closing, all outstanding shares of the Corporation shall be
transferred to Purchaser in order to make Purchaser the parent corporation and
the Corporation the wholly owned subsidiary of Purchaser. Prior to the closing,
Purchaser shall have made such arrangements with State Bank and Trust Company as
are necessary to provide at, or prior to closing, full releases in favor of
Calvin E. and Charlotte Bergman, Lynn E. and Kathy Bergman, Jerry L. Bergman and
Barbara A. and Tom Vance, from all guaranties which they have executed in favor
of State Bank and Trust Company with respect to any and all indebtedness of the
Corporation.

 

It is the intention of Purchaser that the Corporation shall continue to exist as
a separate corporation and shall continue to be covered by the laws of the State
of Ohio.

 

Dissenting Shareholders

 

(6) Purchaser shall be responsible for all matters, both legal and financial,
with respect to dissenting shareholders, it being agreed between the parties
that a condition of the closing of this transaction by Purchaser is that all
shareholders of the Corporation will execute this agreement and perform all
obligations required of them at closing.

 

At the closing, each of the Sellers having signed this Agreement will deliver
their endorsed stock certificates or stock powers sufficient to authorize the
secretary of the Corporation to transfer 100% of the outstanding shares of the
Corporation to Purchaser.

 

Bylaws

 

(7) It is the intention of Purchaser that the Bylaws of both Purchaser and the
Corporation shall remain in full force and effect, unchanged.

 

Representations and Warranties by Sellers

 

(8) Sellers represent and warrant to Purchaser as follows:

 

Title to the Corporation's Stock

 

(a)

Sellers have good, absolute, and marketable title to the Corporation's stock,
free and clear of all liens, claims, encumbrances, and restrictions of every
kind. Sellers have the complete and unrestricted right, power, and authority to
sell, transfer, and assign the Corporation's stock pursuant to this Agreement.
The delivery of the Corporation's Stock to Purchaser as herein contemplated will
vest in Purchaser good, absolute, and marketable title to all of the
Corporation's Stock, free and clear of all liens, claims, encumbrances, and
restrictions of every kind.



 

5

 


--------------------------------------------------------------------------------

 

 

Organization

 

(b)

The Corporation is a duly organized and validly existing Ohio corporation in
good standing, with all requisite corporate power and authority to carry on its
business as presently conducted. The Corporation has no subsidiaries and has no
direct or indirect equity interest in any other firm, corporation, or business
enterprise.

 

(c)

Capitalization and long-term indebtedness.

 

(i)

The Corporation is authorized by its Articles of Incorporation to issue two
hundred fifty (250) shares of Common Stock, $1,200.00 per share stated value,
one hundred (100) of which are duly and validly issued and outstanding, fully
paid, and nonassessable. The Corporation has no authority to issue any other
capital stock or other security.

 

(ii)

Sellers have delivered to Purchaser true copies of all instruments relating to
the Corporation's long- and short-term indebtedness, and the Corporation is not
in any default or violation of any provision of its outstanding long-term or
short-term indebtedness.

 

(iii)

There are no outstanding options, contracts, commitments, warranties, agreements
of other rights of any character affecting or relating in any manner to the
issuance of the Corporation's capital stock or other securities, or entitling
anyone to acquire the Corporation's capital stock or other securities.

 

Financial Statements

 

(d)

Sellers have furnished Purchaser with an internally prepared Balance Sheet of
the Corporation as of July 31, 2005 and the related statement of income and
retained earnings for the year ended July 31, 2005. Both such financial
statements (i) are in accordance with the books and records of the Corporation;
(ii) fairly present the financial condition of the Corporation at such dates and
the results of its operations for the periods therein specified; and (iii) with
respect to all contract and commitments of the Corporation, reflect adequate
reserves for all reasonably anticipated losses and costs in excess of
anticipated income. Specifically, but not by way of limitation, the Balance
Sheet discloses all of the debts, liabilities, and obligations of any nature
(whether absolute, accrued, contingent, or otherwise and whether due or to
become due) of the Corporation at the Balance sheet date (except such debts,
liabilities, and obligation as are not required to be reflected therein in
accordance with generally accepted accounting principles) and includes
appropriate reserves for all taxes and other liabilities accrued or due at such
dates but not yet payable.



 

6

 


--------------------------------------------------------------------------------

 

 

Present Status

 

(e)

Since the Balance Sheet date, the Corporation has not: incurred any obligations
or liabilities, absolute, accrued, contingent, or otherwise, except current
liabilities in the ordinary course of business; discharge or satisfied any liens
or encumbrances, or paid any obligation or liabilities, except current Balance
Sheet liabilities and current liabilities incurred since the Balance Sheet date,
in each case, in the ordinary course of business; declared or made any
shareholder payment or distribution or purchased or redeemed any of its
securities or agreed to do so; mortgaged, pledged, or subjected to lien,
encumbrances, or charge any of its assets; canceled any debt or claim; sold or
transferred any assets except sales from inventory in the ordinary course of
business; suffered any damage, destruction, or loss (whether or not covered by
insurance) materially affecting its properties, business, or prospects; waived
any rights of substantial value; nor entered into any transaction other than in
the ordinary course of business. Sellers have specifically disclosed to
Purchaser that prior to Closing, the Corporation will pay to Charlotte Bergman
the approximately Eighty Thousand Dollar ($80,000.00) indebtedness owed to the
said Charlotte Bergman.

 

Tax Returns and Audits

 

(f)

The Corporation has duly filed all federal, state, and local tax returns
required to be filed by it and has paid all federal, state, and local taxes
required to be paid with respect to the periods covered by such returns. The
Corporation has not been delinquent in the payment of any tax, assessment, or
governmental charge. The Corporation has not had any tax deficiencies proposed
or assessed against it and has not executed any waiver of the statute of
limitations on the assessment or collection of any tax.

 

Litigation

 

(g)

There are no legal actions, suits, arbitrations, or other legal administrative
or other governmental proceedings pending or threatened against the Corporation,
its properties, assets, or business; and neither Sellers nor the Corporation is
aware of any facts which to the knowledge of either might result in any such
action, suit, arbitration, or other proceeding; except that there is an
outstanding dispute with Ottawa Oil Company involving an original invoice in the
amount of Ten Thousand Dollars ($10,000.00) and negotiations continue.

 

Compliance With the Law and Other Instruments

 

(h)

The business and operation of the Corporation have been and are being conducted
in accordance with all applicable laws, rules, and regulation authorities,
except those which do not (either individually or in the aggregate) materially
and adversely affect the Corporation or its properties, assets, businesses, or
prospects. Performance of this



 

7

 


--------------------------------------------------------------------------------

 

 

Agreement will not result in any breach of, or constitute a default under, or
result in the imposition of, any lien or encumbrances upon any property of the
Corporation under any arrangement, agreement, or other instrument to which the
Corporation or Sellers is a party or by which either is bound or affected, and
will not violate the Articles of Incorporation, as amended, or the Code of
Regulations of the Corporation. The Corporation is not in violation of its
Articles of Incorporation, as amended, its Regulations, or of any indebtedness,
mortgage, contract, lease, or other agreement or commitment.

 

Title to Property and Assets

 

(i)

The Corporation has good, absolute, and marketable title to all its properties
and assets, including without limitation those reflected in the Balance Sheet
and those used or located on property controlled by the Corporation in its
business on July 31, 2005, and acquired thereafter (except inventory sold in the
ordinary course of business), subject to no mortgage, pledge, lien, charge,
security interest, encumbrance, or charge, security interest, encumbrance, or
restriction except those which are disclosed on the Balance Sheet as securing
specified liabilities, or are disclosed in the Schedule of Assets referred to in
Subparagraph (5) (j) hereof. All the equipment of the Corporation is in good
condition and repair, reasonable wear and tear excepted. The Corporation has not
been threatened with any action or proceeding under any building or zoning
ordinance, regulation, or law.

 

Schedule of Assets

 

(j)

Within sixty (60) days after the execution of this Agreement, Sellers will
deliver to Purchaser a separate Schedule of Assets specifically referring to
this paragraph, containing.

 

(i)

A true and complete legal description of all real properties in which the
Corporation has a leasehold interest, together with a description of each
indenture, lease, sublease, or other instrument under which the Corporation
claims or holds such leasehold interest; the Corporation has good and valid
leasehold interests in such properties, and all such instruments are in effect
and enforceable according to their respective terms;

 

(ii)

A complete schedule of all fire and other casualty and liability policies of the
Corporation in effect at the date of this Agreement;

 

(iii)

A true and complete list of all accounts receivable of the Corporation on August
31, 2005, together with information as to the aging of each such account; and



 

9

 


--------------------------------------------------------------------------------

 

 

(iv)

A true and complete list of the fuel inventory as of the close of business on
August 31, 2005. Other inventory is estimated based upon sales records.

 

Contracts

 

(k)

Except as set forth in Exhibit A attached hereto, the Corporation is not a party
to, or otherwise bound by, any: written or oral contract not made in the
ordinary course of business; employment or consultant contract not terminable at
will without cost or other liability; labor union contract; bonus, pension,
profit sharing, retirement, share purchase, stock option, hospitalization, group
insurance, or similar employee benefits plan; real or personal property lease,
as lessor or lessee; advertising or public relations contract; purchase, supply
or service contractor; deed of trust, mortgage, conditional sales contract,
security agreement, pledge agreement, trust receipt, or any other agreement or
arrangement, whereby any of the assets or properties of the Corporation are
subject to a lien, encumbrance, charge or other restriction; license agreement,
whether as licensee or licensor; distribution agreement with respect to any of
its products, contract which provides for a redetermination of price or contains
a similar provision or provides for cost reimbursement; or contract. To the best
of Seller's knowledge and belief, the Corporation has in all respects performed
all obligations required to be performed to date and is not in material default
in any respect under any of the contracts, agreements, leases, documents, or
other commitments to which it is a party or otherwise bound or affected. All
parties having contracts with the Corporation are in material compliance
therewith and are not in material default thereunder.

 

Seller has disclosed to Purchaser that it is the intention of the Corporation to
convert the existing Defined Benefit Plan to a 401(k) Plan prior to closing.

 

Compensation of Officers and Others

 

(l)

Since the Balance sheet date, there has not been any change in any compensation,
commission, bonus, or other remuneration payable to any officer, directors,
agent, employee, or consultant of the Corporation.

 

Inventories

 

(m)

The inventories of the corporation which are reflected in the Balance Sheet and
all inventory items which have been acquired since the Balance Sheet date
consist of goods of such quality and in such quantities as are saleable in the
ordinary course of its business with normal markup at prevailing market prices.
Such inventories were determined at the lower of cost or market. Since the
Balance Sheet date, the Corporation has continued to replenish its inventory in
a normal and customary manner consistent with prior practice and prudent
practice prevailing in the business of the Corporation.



 

10

 


--------------------------------------------------------------------------------

 

 

Records

 

(n)

The respective books of account and minute books of the Corporation are complete
and correct, and reflect all those transactions involving its business which
properly should have been set forth in such books.

 

Absence of Certain Changes of Events

 

(o)

Since the Balance Sheet date, there has not been any change in or any event or
condition (financial or otherwise) affecting the properties, assets,
liabilities, operations, or prospects of the Corporation other than changes in
the ordinary course of its business, none of which has (either when taken by
itself or when taken in conjunction with all other such changes) been materially
adverse.

 

Dealers or Finders

 

(p)

Any finders fees or brokers fees will be paid by the party that retained them.

 

Accounts Receivable

 

(q)

All of the accounts receivable of the Corporation which are reflected in the
Balance Sheet and all its accounts receivable which have arisen since the
Balance Sheet date (except such accounts receivable as have been collected since
the Balance Sheet date) are valid and enforceable claims. Such accounts
receivable are fully collectible except to the extent of the amount of the
reserve for bad debts set forth in the Balance Sheet, which reserve is in all
respects adequate, and excepting a judgment which the Corporation holds against
JKC Leasing, Ltd. which is secured by a lien against real estate in Hancock
County, Ohio, which judgment is in the amount of $77,000.00, plus costs, with
interest at 5% from June 30, 2005. Collectibility of this debt is subject to the
equitable value of the real estate. The Corporation may charge this indebtedness
off prior to closing.

 

Purchase Commitments and Outstanding Bids

 

(r)

No purchase commitments of the Corporation are in excess of normal, ordinary,
and usual requirements of its business, or were made at any price in excess of
the then current market price, or contain terms and conditions more onerous than
those usual and customary in the industry.

 

Insurance Policies

 

(s)

There are full force all policies of fire, liability, and other forms of
insurance described in the Schedule of Assets referred to in Subparagraph (j) of
this Paragraph (5). Such policies are in amounts and against such losses and
risks as are generally



 

11

 


--------------------------------------------------------------------------------

 

 

maintained by comparable businesses.

 

Disclosure

 

(t)

No representation or warranty by Sellers in this Agreement or in any writing
furnished or to be furnished pursuant hereto contains or will contain any untrue
statement of a material fact, or omits or will omit to state any material fact
required to make the statements herein or therein contained not misleading.

 

Due Diligence

 

(9) The Purchaser shall have thirty (30) days following the execution of this
Agreement to complete its due diligence. If Purchaser has not delivered to
Sellers written notice of facts or circumstances which cause significant legal
or economic concern as a result of its due diligence, due diligence shall be
determined to have been fully satisfied.

 

Actions of the Corporations Pending Closing

 

(10) Sellers agree that from the date hereof through the Closing Date:

 

Operations

 

(a)

Unless Purchaser consents in writing to the contrary, Sellers will cause the
Corporation to operate only in the ordinary course of business; and to not enter
into any transaction or perform any act which would constitute a breach of the
representations, warranties, or agreements contained herein.

 

(b)

Sellers will cause the Corporation to afford Purchaser access, during normal
business hours, to all its business operations, properties, books, files, and
records, and will cooperate in Purchaser's examination thereof. No such
examination, however, shall constitute a waiver or relinquishment by Purchaser
of its right to rely upon Seller's covenants, representations, and warranties as
made herein or pursuant hereto. Until the Closing, Purchaser will hold in
confidence all information so obtained, and any documents or instrument
heretofore or hereafter obtained by Purchaser in connection herewith shall be
held on an express trust for and on behalf of Sellers and the Corporation.

 

Compliance

 

(c)

Sellers will cause the Corporation and its officers and employees to comply with
all applicable provisions of this Agreement.



 

13

 


--------------------------------------------------------------------------------

 

 

Conditions Precedent of Obligations of Purchaser

 

(11) Unless waived, in whole or in part, in writing by Purchaser, the
obligations of Purchaser hereunder are subject to the fulfillment, prior to or
at the Closing, of each of the following conditions:

 

No Material Errors

 

(a)

The representation and warranties of Sellers in Paragraph 8 hereof shall be
deemed to have been made again on the Closing Date and then be true and correct,
subject to any changes contemplated by this Agreement. Sellers shall have
performed all of the obligations to be performed by him hereunder on or prior to
the Closing Date.

 

(b)

Sellers shall have delivered to Purchaser the written resignations of the
directors and officers of the Corporation.

 

Nature and Survival of Representations and Warranties

 

(12) All statements of fact contained in any memorandum, certificate,
instrument, or other document delivered by or on behalf of Sellers for
information or reliance pursuant to this Agreement shall be deemed
representations and warranties by Sellers under this Agreement. All
representations and warranties of the parties shall survive the Closing.

 

Indemnification

 

(13) Both parties shall, and from and after the Closing Date, indemnify, defend
and hold harmless each person who is now, or has been at any time prior to the
date hereof or who becomes prior to the Closing Date, an officer or director of
either party (the "Indemnified Parties") against all losses, claims, damages,
costs, expenses (including reasonable attorneys' fees and expenses), liabilities
or judgments or amounts that are paid in settlement with the approval of the
indemnifying party of or in connection with any threatened or actual claim,
action, suit, proceeding or investigation based on or arising out of the fact
that such person is or was a director or officer of either party whether
pertaining to any matter existing or occurring at or prior to the Closing Date
and whether asserted or claimed prior to, or at or after, the Closing Date
("Indemnified Liabilities"), including all Indemnified Liabilities based on, or
arising out of, or pertaining to this Agreement or the transactions contemplated
hereby, in each case, to the full extent a corporation is permitted under the
Ohio law to indemnify directors or officers.

 

Without limiting the foregoing, in the event any such claim, action, suit,
proceeding or investigation is brought against any Indemnified Parties (whether
arising before or after the Closing Date), (i) the Indemnified Parties may
retain counsel satisfactory to them and the Parties shall pay all fees and
expenses of such counsel for the Indemnified Parties promptly as statements
therefore are received; and (ii) each party shall use all reasonable efforts to
assist in the vigorous defense of any such matter, provided that each party
shall not be liable for any



 

14

 


--------------------------------------------------------------------------------

 

 

settlement effected without its prior written consent. Any Indemnified Party
wishing to claim indemnification under this section, upon learning of any such
claim, action, suit, proceeding or investigation, shall notify the Parties (but
the failure so to notify shall not relieve a party from any liability which it
may have under this section except to the extent such failure prejudices such
party). The Indemnified Parties as a group may retain only one law firm to
represent them

 

with respect to each such matter unless there is, under applicable standards of
professional conduct, a conflict on any significant issue between the positions
of any two or more Indemnified Parties. The Parties agree that all rights to
indemnification, including provisions relating to advances of expenses incurred
in defense of any action or suit, existing in favor of the Indemnified Parties
with respect to matters occurring through the Closing Date, shall survive the
reverse acquisition and shall continue in full force and effect for a period of
not less than seven years from the Closing Date; provided, however, that all
rights to indemnification in respect of any Indemnified Liabilities asserted or
made within such period shall continue until the disposition of such Indemnified
Liabilities.

 

The provisions of this section are intended to be for the benefit of, and shall
be enforceable by, each Indemnified Party, his or her heirs and his or her
personal representatives and shall be binding upon all successors and assigns of
both Parties.

 

Records of the Corporation

 

(14) For a period of six (6) years following the Closing Date, the books of
account and records of the Corporation pertaining to all period prior to the
Closing Date shall be available for inspection by Sellers for use in connection
with tax audits.

 

Notices

 

(15) Any notice, request, instruction or other document required by the terms of
this Agreement, or deemed by any of the parties hereto to be desirable to be
given to any other party hereto, shall be in writing and hall be given by
facsimile, personal delivery, overnight delivery or mailed by registered or
certified mail, postage prepaid, with return receipt requested, to the following
addresses:

 

To Seller:

Ney Oil Company

145 South Water Street

P. O. Box 155

Ney, OH

43549

Phone: (419) 658-2324

Fax: (419) 658-2723



 

16

 


--------------------------------------------------------------------------------

 

 

Copy to:

Ralph W. Gallagher, Esq.

Gallagher, Stelzer & Yosick, Ltd.

216 South Lynn Street

Bryan, OH

43506

Phone: (419) 636-3166

Fax: (419) 636-5743

 

To Purchaser:

Heartland, Inc.

3300 Fernbrook Lane, Suite #180

Minneapolis, MN

55447

Phone: ______________________

Fax: ________________________

 

Copy to:

____________________________

____________________________

Phone: ______________________

Fax: ________________________

 

The persons and addresses set forth above may be changed from time to time by a
notice sent as aforesaid. If notice is given by facsimile, personal delivery or
overnight delivery in accordance with the provisions of this section, said
notice shall be conclusively deemed given at the time of such delivery. If
notice is given by mail in accordance with the provision of this section, such
notice shall be conclusively deemed given seven days after deposit thereof on
the United State Mail.

 

Miscellaneous

(16)

Expenses

 

(a)

Each of the parties shall bear all expenses incurred by it in connection with
this Agreement and in the consummation of the transactions contemplated hereby
and in preparation thereof.

 

Amendment and Waiver

 

(b)

This Agreement may be amended or modified at any time and in all respects by an
instrument in writing executed by Purchaser and Seller.

 

Assignment

 

(c)

Neither this Agreement nor any right created hereby shall be assignable by
Sellers (or its successors in interest) or Purchaser without the prior written
consent of the other, except for an assignment incident to a merger,
consolidation, or reorganization or either party. Nothing in this Agreement,
expressed or implied, is intended to confer upon any person, other than the
parties hereto and their successors, any rights or



 

17

 


--------------------------------------------------------------------------------

 

 

remedies under or by reason of this Agreement.

 

Headings

 

(d)

Headings contained in this Agreement are for reference purposes only and shall
not affect in any way the meaning or interpretation of this Agreement.

 

Counterpart Execution

 

(e)

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute but one and
the same instrument.

 

Parties in Interest

 

(f)

All the terms and provisions of this Agreement shall be binding upon and inure
to the benefit of and be enforceable by Purchaser and Seller, their heirs,
executors, administers, successors and assigns.

 

Integrated Agreement

 

(g)

This Agreement constitutes the entire agreement between the parties hereto, and
there are no agreements, understandings, restrictions, warranties, or
representations between the parties other than those set forth herein or herein
provided for.

 

Choice of Law

 

(h)

It is the intention of the parties that the laws of Ohio should govern the
validly of this Agreement, the construction of is terms, and the interpretation
of the rights and duties of the parties.



 

19

 


--------------------------------------------------------------------------------

 

 

Entire Agreement

 

(i)

The foregoing constitutes the entire agreement and understanding of the parties
on the subject hereof and supersedes all prior agreements and understandings
relating to the subject matter hereof.

 

 

_________________________________

HEARTLAND, INC.

Calvin E. Bergman

BY:

_________________________________

Its Chairman of Heartland Inc.

Lynn E. Bergman

Purchaser

 

 

_________________________________

Jerry L. Bergman

 

_________________________________

Barbara A. Vance

 

___________________________________

Marvin Bergman

 

"SELLERS"

 

 

20

 

 

 